         Case 2:19-cv-01481-CCW Document 44-4 Filed 03/02/21 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 TIFFANI M. SHAFFER,            )              CIVIL DIVISION
                                )
                     Plaintiff, )              No: 19-1481
                                )
             v.                 )              US District Judge Christy Criswell Wiegand
                                )
 CRANBERRY TOWNSHIP,            )
                                )
                   Defendant. )
                                )              JURY TRIAL DEMANDED


                DEFENDANT’S RESPONSES TO PLAINTIFF’S SECOND
                    INTERROGATORIES AND REQUESTS FOR
              PRODUCTION OF DOCUMENTS DIRECTED TO DEFENDANT

                                     INTERROGATORIES

        1.       State the total number of PICS cases that Defendant assigned to any police

employee for the period of June 1, 2018 to December 31, 2018.

ANSWER:

      Defendant objects to this request to the extent it is irrelevant to any of
Plaintiff’s pending claims. Without waiving said objection and upon reasonable
investigation, 4.

        2.       State the total number of PICS cases that Officer Mark Shields completed while he

worked light duty in 2015.

ANSWER:

       Defendant objects to this request because Defendant disputes and asserts
that Officer Shields did not have the same medical restrictions as the Plaintiff and
that they are not similar in their ability to perform or not perform their job duties
based on their respective medical restrictions and to the extent Plaintiff is claiming
otherwise with regarding to handling PICS cases which Plaintiff also handled while
on light duty. Without waiving said objections and upon reasonable investigation,



LEGAL/133896884.v1
         Case 2:19-cv-01481-CCW Document 44-4 Filed 03/02/21 Page 2 of 7




4. By way of further response, Officer Shields was provided PICS investigation
based on the anticipated short duration of his light/modified duty restrictions.

        3.       State the total number of RMS calls that Defendant’s police department received in

the following calendar years: 2015, 2016, 2017, 2018.

ANSWER:

       Defendant objects to this request to the extent it is irrelevant to any of Plaintiff’s
pending claims. Without waiving said objection and upon reasonable investigation, 2015 =
15204, 2016 = 17009, 2017 = 19257, 2018 = 20287.


                     REQUESTS FOR PRODUCTION OF DOCUMENTS

        4.       As a supplement to First Request No. 6, produce all schedules and time sheets for

Officers Kobistek, Evanson, Weleski, Roberts, and any other patrol officer who worked light duty

or modified duty for the complete period that such officer worked light duty or modified duty at

any time from June 1, 2013 to present.

ANSWER:

      Defendant objects to Plaintiff’s characterization of this request as a
“supplement” to Plaintiff’s First Request for Production of Documents. To the
contrary, Defendant already fully responded to Plaintiff’s previous discovery
requests including supplemental responses based on Defendant’s prior
investigation into Plaintiff’s discovery requests and claims and Defendant’s
defenses. Defendant further incorporates here as if set forth in full Defendant’s
objections and answers to Interrogatories 4 and 5 and Request for Production 6
including all supplemental objections, answers and responses previously served on
Plaintiff.

       By responding to Plaintiff’s request herein, the Defendant continues to
object and does not waive any argument or objection that any patrol officer
identified in response to Plaintiff’s discovery requests is an appropriate comparator
to Plaintiff in any or all respects in this case including but not limited to an ability
or inability to work as a patrol officer based on respective medical restrictions. In
identifying or providing documents relative to these patrol officers, the Defendant
asserts that said officers may not be appropriate comparators of the Plaintiff and
the Defendant objects to answering this request to the extent Plaintiff claims
otherwise. Without waiving any stated or previous objections herein and upon


                                                 2
LEGAL/133896884.v1
         Case 2:19-cv-01481-CCW Document 44-4 Filed 03/02/21 Page 3 of 7




reasonable investigation, Defendant previously provided timesheets for Officers
Kobistek and Roberts. By way of further response, see time sheets for Officers
Evanson and Weleski attached at CT1227-CT1285.

        5.       As a supplement to First Request No. 14, produce any version of the Anti-

Harassment Policy (CT0919-921) or any other policy related to pregnancy discrimination or

harassment in effect from January 1, 2018 to December 31, 2018.

ANSWER:

      Defendant objects to Plaintiff’s characterization of this request as a
“supplement” to Plaintiff’s First Request for Production of Documents and further
objects because it is duplicative of Plaintiff’s previous discovery request.
Defendant already fully responded to Plaintiff’s previous discovery Request No. 14.
Accordingly, see objections and documents previously produced in response to
Request No. 14 which are incorporated here as if set forth in full. Without waiving
said objections and upon additional reasonable investigation, Defendant is not in
possession of any additional documents responsive to this request.

        6.       As a supplement to First Request Nos. 8 and 11, produce a copy of the handwritten

notes of the July 26, 2018 meeting that Stacy Goettler referenced during her deposition.

ANSWER:

      See document attached at CT1286. Portions of the document have been
redacted because they reference completely unrelated personnel matters which are
private and not subject to discovery in this case and pursuant to Ms. Goettler
testimony in her deposition.

        7.       As a supplement to First Request No. 20, produce any documents from the Bartell

& Bartell focus group(s) that have not already been produced.

ANSWER:

      Defendant objects to Plaintiff’s characterization of this request as a
“supplement” to Plaintiff’s First Request for Production of Documents and further
objects because it is duplicative of Plaintiff’s previous discovery request.
Defendant already fully responded to Plaintiff’s previous discovery Request No. 20.
Accordingly, see objections and documents previously produced in response to
Request No. 20 which are incorporate here as if set forth in full. Without waiving



                                                 3
LEGAL/133896884.v1
         Case 2:19-cv-01481-CCW Document 44-4 Filed 03/02/21 Page 4 of 7




said objections and upon additional reasonable investigation, Defendant is not in
possession of any additional documents responsive to this request.

        8.       Produce any documents indicating which essential duties of a police officer that

any police employee on light duty (including but not limited to Shields, Kobistek, Weleski,

Evanson, Roberts, Irvin, Ahlgren) could perform and/or could not perform during his/her period

of light duty or modified duty.

ANSWER:

      Defendant objects to this request because it is ambiguous, overly broad, not
limited in time or scope, and therefore unduly burdensome to reasonably
formulate a response. Defendant further objects to this request to the extent
Plaintiff claims that the referenced employees are appropriate comparators. To the
contrary and by responding to Plaintiff’s request herein, the Defendant does not
waive any argument or objection that any patrol officer or other police officer
referenced in this request is an appropriate comparator to Plaintiff in any or all
respects in this case including but not limited to an ability or inability to work as a
patrol officer. The Defendant asserts that said referenced officers are not and may
not be appropriate comparators of the Plaintiff and the Defendant objects to
answering this request to the extent Plaintiff claims otherwise. Defendant also
objects to this request because it seeks private, confidential medical records of the
Defendant’s employees which are not subject to discovery. Without waiving said
objections and upon reasonable investigation and interpretation of Plaintiff’s
request, the Defendant does not believe that it has any documents exactly
responsive to this request. However and by way of further response, the Defendant
will produce certain medical documents in its possession only pursuant to the
Confidentiality Agreement and Order entered in this case. See documents attached
at CT1287-CT1328.

                                              Respectfully submitted,

                                              MARSHALL DENNEHEY
                                              WARNER COLEMAN & GOGGIN



                                      BY:     _________________________________________
                                              TERESA O. SIRIANNI, ESQUIRE
                                              PA ID #90472
                                              Counsel for Defendant, Cranberry Township
                                              Union Trust Building, Suite 700

                                                 4
LEGAL/133896884.v1
         Case 2:19-cv-01481-CCW Document 44-4 Filed 03/02/21 Page 5 of 7




                                     501 Grant Street
                                     Pittsburgh, PA 15219
                                     (412) 803-1140
                                     (412) 803-1188/fax
                                     TOSirianni@mdwcg.com




                                        5
LEGAL/133896884.v1
         Case 2:19-cv-01481-CCW Document 44-4 Filed 03/02/21 Page 6 of 7




                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing Defendant’s

Responses to Plaintiff’s Second Interrogatories and Requests for Production of Documents

Directed to Defendant has been served upon the following known counsel of record this _10__

day of December, 2020, via electronic mail and/or US First-Class Mail, postage prepaid:

                 Christine Elzer, Esquire
                 Elzer Law Firm, LLC
                 100 First Avenue, Suite 1010
                 Pittsburgh, PA 15222
                 celzer@elzerlaw.com
                 (Attorney for Plaintiff)


                                                MARSHALL DENNEHEY
                                                WARNER COLEMAN & GOGGIN



                                                _________________________________________
                                                TERESA O. SIRIANNI, ESQUIRE
                                                Counsel for Defendant, Cranberry Township




                                                  6
LEGAL/133896884.v1
Case 2:19-cv-01481-CCW Document 44-4 Filed 03/02/21 Page 7 of 7
